Citation Nr: 0414482	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  96-45 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from February 1972 
until February 1976.

In February 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for PTSD.  The 
veteran appealed the RO's determination.  

This case was previously before the Board in August 2002, 
when service connection for PTSD was denied.  The veteran 
then appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court). 

In December 2003, the VA General Counsel and the veteran's 
representative filed a Joint Motion asking the Court to 
vacate the Board's decision.  Principally, the parties agreed 
to remand this matter to the Board for additional development 
in light of the fact that the veteran's PTSD claim is based 
on contentions of personal assault.  Later in December 2003, 
the Court issued an order granting the Joint Motion, vacating 
the Board's August 2002 decision, and remanding the case to 
the Board.

For the reasons discussed below, the matter on appeal is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran at such time as 
further action is required.


REMAND

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering an informed decision 
as to the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) based on allegations of 
personal assault.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran claims service connection for PTSD, primarily 
based on assertions of personal assault during service.  
Specifically, the veteran maintains that he was subject to 
assaults and threats during the course of his period of 
service in the U. S. Navy.  It was agreed in the Joint Motion 
that the Board's August 2002 decision must be remanded 
because VA had failed to provide adequate notice regarding 
the evidence necessary to substantiate a claim based on 
personal assault.  In this regard, the Joint Motion cited the 
provisions of 38 C.F.R. § 3.304(f)(3) (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).  If a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f)(3).  

In addition, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of the VA Adjudication 
Manual, M21-1, specifically address the types of 
documentation that may be used to corroborate the occurrence 
of a stressor where the alleged stressor event is physical or 
sexual assault.  See Cohen, 10 Vet. App. at 128; M21-1, Part 
III, Change 49 (Feb. 1996) par. 5.14c; see also YR v. West, 
11 Vet. App. 393, 399 (1998).

The law provides that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him/her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

In this case, it was agreed by the parties to the December 
2003 Joint Motion that evidentiary development of the 
veteran's alleged stressors was not undertaken as required 
under 38 C.F.R. § 3.304(f)(3).  The Board believes that such 
development includes re-examination of the veteran, in light 
of his contentions of personal assault.  

Therefore, in order to accord the veteran every consideration 
with respect to the present appeal, and to ensure that the 
veteran is provided with due process of the law, this case is 
REMANDED to the RO for the following:

1.  The RO must provide the appellant 
appropriate notice under the VCAA.  Such 
notice should specifically apprise him of 
the provisions of the VCAA as well as 
evidence and information necessary to 
substantiate his claim and inform him of 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and any other applicable legal 
precedent or enactment. 

2.  In accordance with the VCAA and 38 
U.S.C.A. §§ 5103, 5103A (West 2002), the 
RO should request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated him at any time including 
following service, for PTSD.  With any 
necessary authorization obtained from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  If any of the 
identified records cannot be obtained and 
the RO does not have affirmative evidence 
that they do not exist, the RO should 
inform the appellant of the records that 
could not be obtained, including what 
efforts were made to obtain them.  

3.  In accordance with the provisions of 
M21-1, Part III, § 5.14, "PTSD Claims 
Based on Personal Assault," the RO 
should send the veteran an appropriate 
stressor development letter, as he should 
be requested to specifically identify, 
with names and dates, his alleged 
stressors.  The veteran should also be 
notified that in-service personal assault 
may be corroborated by evidence from 
sources other than the service records or 
by evidence of behavior changes, as 
explained in 38 C.F.R. § 3.304(f)(3) 
(2003).  Specific examples of alternative 
sources of evidence listed in section 
3.304(f)(3) must be included in the 
notification to the veteran.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.




4.  Upon receipt of the veteran's 
response to the additional evidentiary 
development, the RO should undertake any 
and all further development action 
indicated by the evidence of record 
concerning the veteran's claim for 
service connection for a psychiatric 
disorder due to personal assault.  The RO 
should then make a determination as to 
whether there is any credible supporting 
evidence that the veteran was assaulted 
by a fellow serviceman or servicemen 
during active service.  (Inasmuch as the 
veteran's PTSD claim is based on 
allegations of personal assault, the 
provisions of 38 C.F.R. § 3.304(f) 
provide that evidence from sources other 
than the veteran's service medical 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of a stressor.)  A statement of 
the RO's determination should be placed 
into the claims file.

5.  After the aforementioned development 
has been completed, the RO should arrange 
for the veteran to be examined by a 
psychiatrist in order to evaluate any 
present mental disorders.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.  All diagnoses on Axis I 
though V should be reported, if found.  
Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
corroborated stressor (reported by the 
veteran as personal assault during 
service) can be made, under the criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) of the 
American Psychiatric Association, and 
whether it is at least as likely as not 
that any current diagnosis of PTSD is 
related to that corroborated stressor.  
As well, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder was incurred in or 
aggravated during service, became 
manifest within a year of discharge from 
service, or is otherwise related to 
service.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.

6.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
After undertaking any additional 
development if necessary, the RO should 
re-adjudicate the issue of entitlement to 
service connection for PTSD claimed as 
due to personal assault.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for 

additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



